Appellant makes quite a lengthy argument the gist of which is that this court should hold that the sale in question was not made jointly to Reese, Tyree and Decker, as alleged in the indictment, but that it was in fact made to Reese alone and was therefore at variance with the allegation. Beyond doubt the evidence was in conflict on the point. Such being the case, neither the trial court nor this court could determine such issue of fact. The learned trial judge, realizing that in the jury alone was vested power to settle the matter, quite properly instructed them that it was not sufficient to show a sale to one of said parties, and that if they entertained a reasonable doubt as to whether the sale was made to the three of them an acquittal was demanded. As we *Page 597 
understand the facts, the charge given was all appellant was entitled to.
Appellant complains that we overlooked bills 18 and 21. He devotes some six pages of his motion for rehearing to a discussion of them. We find that bill 18 was refused by the court, hence it has no place in the record whatever. Bill 21 appears to be a complaint of some evidence elicited on cross-examination from one of appellant's witnesses. An examination of the bill reveals that it contains the objection urged, but wholly fails to set out what evidence was elicited over such objections. The matters suggested will perhaps explain why the bills were not discussed in our original opinion.
Appellant devotes much time and space to three bills reserved by him to argument of the District Attorney. We can but regard some of the expressions complained of as reflecting only the District Attorney's conclusions based upon the conduct of the state's witnesses during the trial. It can scarcely be said his conclusions were wholly unwarranted. Other expressions were the District Attorney's opinion about how appellant acquired certain property which she claimed to own in Oklahoma. If it be conceded that in some instances the prosecutor in the heat of debate may have gone too far, still we can not agree with appellant's contention that such remarks should be held to have been prejudicial. The fact that the jury assessed only the minimum penalty under a state of facts which appears to fully justify the verdict rather suggests an entire lack of improper influence from the argument or any other incident occurring during the trial.
The motion for rehearing is overruled.
Overruled.